Citation Nr: 1112019	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of the reduction in evaluation for degenerative discogenic disease, L4-5, L5-S1, from 50 percent to 10 percent, effective October 1, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for degenerative discogenic disease, L4-5, L5-S1, prior to October 1, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative discogenic disease, L4-5, L5-S1, since October 1, 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which reduced the Veteran's disability evaluation for degenerative discogenic disease, L4-5, L5-S1, from 50 percent to 10 percent, effective October 1, 2007.  The Veteran testified at an RO video conference hearing before the undersigned Acting Veterans Law Judge in December 2010.  

Although the claim was characterized as one for a proposed reduction in the Veteran's disability evaluation from 50 percent to 10 percent, the record reflects that the Veteran initially filed an increased evaluation claim.  The Board has therefore recharacterized the issue to better reflect the provisions of law under which the appeal must be considered.

An October 2007 rating decision denied service connection for tinnitus, hearing loss, and pharyngitis.  A review of the claim file clearly establishes that the RO mistakenly developed another veteran's claims for service connection.  See February 2006 Report of Contact; VA treatment records dated May and June 2006.  In correspondence dated February 2008, the Veteran requested that the RO reconsider the October 2007 rating decision.  In a May 2008 letter, the RO informed the Veteran that it could not take further action on his request unless he (1) submitted or identified new evidence related to the previously denied claims; (2) filed a notice of disagreement with the October 2007 rating decision; or (3) claimed a clear and unmistakable error with the October 2007 rating decision.  The Veteran did not respond.  Accordingly, the issues of entitlement to service connection for tinnitus, hearing loss, and pharyngitis are not in appellate status.


FINDINGS OF FACT

1.  Sustained improvement in the Veteran's degenerative discogenic disease, L4-5, L5-S1, sufficient to warrant reduction under the applicable rating criteria was demonstrated as of October 1, 2007.

2.  Prior to October 1, 2007, the medical evidence shows that the Veteran had painful motion of the lumbar spine and tenderness; minimal limitation of flexion; and MRI findings of mild degenerative disc disease at L4-5 and moderately severe degenerative disc disease at L5-S1.  There is no evidence of unfavorable ankylosis of any portion of the spine, and no objective evidence of neurological findings due to the low back disability or incapacitating episodes.

3.  Since October 1, 2007, the medical evidence shows that the lumbar spine disability is manifested by continued findings of painful motion, including some radiation of pain to the right leg; full range of motion; and a diagnosis of degenerative disc disease, L4-5, L5-S1.  There is no evidence of unfavorable ankylosis of any portion of the spine, and no objective evidence of neurological findings due to the low back disability or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The reduction in the rating for degenerative discogenic disease, L4-5, L5-S1, to 10 percent, effective October 1, 2007, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 105(e), 3.344(c), § 4.115a, and § 4.115b, Diagnostic Codes 5285-5292 (prior to September 26, 2003) and 5242, 5243 (from September 26, 2003).

2.  Prior to October 1, 2007, the criteria for a rating in excess of 50 percent for degenerative discogenic disease, L4-5, L5-S1, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

3.  Since October 1, 2007, the criteria for a rating in excess of 10 percent for degenerative discogenic disease, L4-5, L5-S1, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also provided the criteria for assigning disability ratings and effective dates.  The RO provided the Veteran post-adjudication notice by letter dated in July 2008.  The notification requested that the Veteran submit evidence of how his disability affects his employment, and provided the rating criteria for disabilities of the spine.  While the July 2008 notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in December 2008 and August 2010 supplemental statements of the case.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has afforded the Veteran two physical examinations, obtained medical opinions as to the severity of his back disability, and provided the Veteran the opportunity to give testimony before the Board.  VA examinations were conducted in December 2006 and November 2009; the Veteran contends that the December 2006 examination was inadequate.  The record does not reflect that either examination was inadequate for rating purposes.  The examiners questioned the Veteran as to his symptomatology and completed a full examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error. 38 C.F.R. § 3.159 (c) (2).  In correspondence dated February 2007, the Veteran indicated that a private provider in Bakersfield, California had recommended physical therapy and that this was going to start in April 2007.  It appears that he briefly sought private physical therapy in Tehachapi, California.  See August 2007 Letter.  However, he did not provide a name or address for that provider, nor did he submit a release form.  In addition, the record contains reference to an EMG that was scheduled for August 2007, but it appears that this study was never conducted.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Restoration

In September 2002, the RO granted service connection and assigned a 50 percent evaluation for degenerative discogenic disease, L4-5, L5-S1, effective from October 1, 2002, under Diagnostic Codes 5285-5292 then in effect.  

In September 2006, the Veteran filed a claim for an increased evaluation for his service-connected back disability.  In March 2007, the RO proposed a reduction of the evaluation for the Veteran's back disability from 50 percent to 10 percent.  Such proposal was carried out in July 2007.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  The Veteran was notified of the RO's proposed reduction in March 2007 and the reduction was carried out in October 2007, more than 60 days later.  The Veteran did not request a hearing.  Thus, the reduction was in accordance with the procedural requirements of 38 C.F.R. § 3.105(e).

The Veteran's 50 percent evaluation for degenerative discogenic disease, L4-5, L5-S1, had been in effect for exactly five years at the time the reduction became effective.  Thus, the provisions of 38 C.F.R. § 3.344 apply.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344(a)(b), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Post-reduction evidence, however, may not be used to justify an improper reduction.

The Veteran was provided with notice of 38 C.F.R. § 3.344 in the August 2010 supplemental statement of the case (SSOC).  While the Veteran did not receive a VCAA letter per se, the procedural framework and safeguards set forth in 38 C.F.R. § 3.344 were fully satisfied.  The August 2010 SSOC evaluated current findings in relation to the findings when the 50 percent rating was assigned and reached a conclusion about sustained improvement.  

The Veteran contends that the reduction of his rating was improper because his back disability is severe and includes radiating pain to his right leg.  He also alleges that the December 2006 VA examination was "not done correctly" and contained "completely false" statements. 

Prior to September 2003, residuals of a vertebral fracture were rated 60 percent without cord involvement, with abnormal mobility requiring a neck brace (jury mast).  In other cases, the condition was rated in accordance with definite limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Also prior to September 2003, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. Part 4, § 4.71a, DC 5292 (2002).

Under the revised criteria, effective September 23, 2002, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The 50 percent evaluation assigned for the Veteran's low back disability was based on the findings of an April 2002 VA examination.  At that time, the Veteran complained of constant pain in his low back.  He had no more than 45 degrees of forward flexion, 20 degrees of extension, and 30 degrees of lateral flexion bilaterally, with discomfort at extreme movements.  Deep tendon reflexes were hypoactive, but symmetrical.  Motor power of the lower extremities was normal.  Straight leg raising was negative at 80 degrees bilaterally, but suggested tightness in the hamstring muscles.  There was also X-ray evidence that showed approximately 10 percent anterior compression of the T-12 spine.  The RO found these findings sufficient to support a 50 percent rating under Diagnostic Codes 5285-5292.

VA treatment records dated September 2005 to October 2006 establish that the Veteran consistently complained of chronic low back pain and denied symptoms of radiculopathy.  September 2005 X-rays of the lumbar spine showed narrowed disc space at L5/S1 and evidence of minimal degenerative changes.  Physical therapy was prescribed in October 2005.  April 2006 X-rays of the thoracic spine showed minimal degenerative changes.  The Veteran was prescribed Ibuprofen.  The clinician wrote "I am not convinced that long term narcotics are appropriate for a young person with minimal degenerative disc disease and no radiculopathy."  A May 2006 examination noted that the Veteran had full range of motion, pain with flexion.  Straight leg raising and LaSegue testing were negative.  Hamstring testing was positive.  The assessment was soft tissue myofascial lower back pain, intermittent in nature, and well controlled with pain medication and activity modifications.  The clinican noted that the Veteran was independent with all activity.  He was referred to back school and cleared for lumbar stabilization in August 2006, but was unable to attend due to the distance from his home.  

When examined by VA in December 2006, the Veteran complained of stiffness and weakness, as well as constant low back pain that radiated down the right leg.  He rated the pain as 10/10.  Pain was elicited with and without physical activity and was alleviated with medication.  He denied incapacitation, but noted that it was difficult to keep up with daily activity.  Upon examination, the Veteran's gait was normal.  He denied using any assistive devices.  There was tenderness upon palpation of the lumbar spine.  There was flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  These measurements were taken after repetitive movement, but were not limited secondary to fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of radiculopathy.  Motor and sensory function of the bilateral lower extremities was normal.  Reflexes of the bilateral knees and ankles were zero.  X-rays showed mild narrowing of the glenoumeral joint space.  The examiner diagnosed chronic sprain, as opposed to degenerative disc disease, because the X-rays did not confirm that diagnosis.    

A June 2007 letter from the Veteran's VA treating physician states that he had been seen for chronic low back pain; lumbar spine X-rays showed degenerative disc disease at L5/S1, and the Veteran was referred to the pain management clinic.  

VA treatment records dated June and July 2007 show that the Veteran complained of intermittent radiation of pain to his right leg.  Upon examination, he was able to walk without assistive devices.  There apparently was normal flexion and extension.  Spinal/paraspinal tenderness was noted.  There was positive facet load to the right.  Strength and sensory examinations were normal.  Patellar and Achilles reflexes were +2.  Straight leg raising and hamstring testing were negative.  He was discharged from the pain clinic as stable.  Vicodin and Salsalate were continued, and a TENS unit was ordered.  

An August 2007 VA MRI showed a rounded lesion, hyperintense on T1 and T2, likely a hemangioma, in the right aspect of the L2 vertebral column.  There was minimal retrolisthesis of L5 on S1.  There was mild degenerative disc disease at L4-5, with very mild disc desiccation and mild disc height loss.  There was a small posterior annular tear, with a small posterior central disc protrusion, which mildly indented the ventral aspect of the thecal sac.  There was moderately severe degenerative disc disease, with significant disc desiccation and disc height loss; mild broad based posterior disc bulging; mild hypertrophic facet arthropaty; and mild narrowing of the bilateral L5-S1 neural foramina, slightly more pronounced on the left than on the right.

When examined by VA in November 2009, the Veteran complained of pain,  stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  The pain was constant and radiated to the right leg.  It was exacerbated by physical activity and prolonged sitting and standing.  It was alleviated by Hydrocodone.  He reported having bowel problems, specifically, fecal leakage described as slight in nature.  He also reported bladder problems, specifically, frequency at night and urinary urgency.  During flare-ups, the Veteran reportedly experienced limitation of motion.  He reported two days of bed rest during 2007.  Upon examination, the Veteran's posture was normal.  He did not require any assistive devices.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness or weakness was noted.  There was no guarding of movement.  Muscle tone was normal.  Straight leg raising and Lasegue testing was negative.  There was no anklyosis.  There was full range of motion, including after repetitions, with no additional degree of limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  Rectal and genital examinations were declined.  There were no sensory deficits in the lumbar or sacral spines.  There was no lumbosacral motor weakness.  Right knee and ankle jerks were +4.  Left knee and ankle jerks were +3.  There were no signs of lumbar intervertebral disc syndrome.  The examiner opined that there was no change in the diagnosis of degenerative disc disease, L4-5, L5-S1.  He determined that the Veteran's condition was active.  The effect on the Veteran's occupation was minimal, and the effect on his daily activity was "some limitation of strenuous activities."

In an undated addendum, the VA examiner opined that the Veteran's reports of fecal leakage and urinary frequency were not related to his lumbar spine disability, but rather new or separate conditions.

During his December 2010 hearing, the Veteran stated that he works as a supervisory cook in a prison.  He testified that his back is "pretty good" at work because he can stand and sit.  However, his back gives him problems when doing "general day-to-day things."  The Veteran related that he has stopped all treatment and just takes Vicodin for the pain.

The evidence used to reduce the rating from 50 to 10 percent reflected sustained material improvement of the Veteran's lumbar disability under the ordinary conditions of life, as shown by full and complete VA examinations performed in December 2006 and November 2009 and supported by contemporaneous VA treatment records.

The April 2002 examination report that served as the basis for the grant of the 50 percent rating showed no more than 45 degrees of forward flexion, 20 degrees of extension, and 30 degrees of lateral flexion bilaterally, with discomfort at extreme movements.  Deep tendon reflexes were hypoactive, but symmetrical.  Motor power of the lower extremities was normal.  Straight leg raising was negative.

When examined by the VA in December 2006,  the Veteran reported a history of low back pain that radiated to the right leg, as well as stiffness and weakness.  There was palpable tenderness, but no neurological symptomatology.  There was 70 degrees of forward flexion and 30 degrees of extension.  Motor and sensory function of the bilateral lower extremities was normal.  Reflexes of the bilateral knees and ankles were zero.

This continued improvement was also reflected in the November 2009 VA examination report.  The Veteran continued to complain of stiffness and pain that radiated to his right leg, as well as fatigue, spasms, decreased motion, paresthesia and numbness.  He reported two days of bed rest during 2007.  However, there was no evidence of radiating pain on movement, muscle spasm, tenderness or weakness.  Muscle tone was normal.  Straight leg raising and Lasegue testing was negative bilaterally.  There was no anklyosis.  There was full range of motion, including after repetitions, with no additional degree of limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  Sensory and motor examinations were normal.  There were no signs of lumbar intervertebral disc syndrome.  The examiner noted minimal effects on the Veteran's occupation and daily activity.

The December 2006 and November 2009 VA examinations contained findings of no neurologic impairment and no radiating pain on examination (although the Veteran reported such symptoms by way of history).  The Veteran had improved flexion and extension in 2006, compared to the range of motion findings in 2002, and full range of motion in 2009.  This evidence demonstrates material improvement in the Veteran's condition.  In addition, the 2006 and 2009 VA examinations were at least as full and complete as the 2002 examination.  

The preponderance of the evidence supports a finding that the reduction in rating from 50 to 10 percent for degenerative disc disease, L4-L5, L5-S1, was proper; there is no doubt to be resolved; and restoration of the 50 percent evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


III.  Increased Evaluation of the Lumbar Spine

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126- 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prior to October 1, 2007, the Veteran is in receipt of a 50 percent disability evaluation for his lumbar spine.  A 100 percent evaluation is assigned where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5243.  Unfavorable ankylosis is found where an entire spinal segment, or the whole spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Code 5243, Note (5).

At no time does any doctor describe such a degree of impaired motion as to warrant a finding of unfavorable ankylosis of any degree or characterization.  The overwhelming weight of the evidence during this time period shows that the Veteran retained 70 degrees of flexion in the lumbar spine, and hence no ankylosis is found.  

From October 1, 2007, the Veteran is in receipt of a 10 percent disability evaluation for his lumbar spine.  The next higher, 20 percent, rating is not warranted, as there is no indication that forward flexion was limited to 30 degrees.  See Diagnostic Code 5237.  Nor is there evidence of favorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of any part of the spine.  The Veteran, by his own admission and as reflected in sporadic treatment records, did not require or seek formal treatment during this time period.  A period with no treatment for or complaint of a disability weighs against the claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although Veteran contends that he was on prescribed bed rest for two days in 2007, his lower back disability clearly did not involve at least six weeks of incapacitating episodes in any 12 month period prior to October 1, 2007, or even one week since October 1, 2007.  Thus, a higher rating under the rating criteria for intervertebral disc syndrome is inapplicable.

As to whether separate evaluations for neurological manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 5242, Note (1), the medical examinations of record do not indicate that the Veteran's low back disability has neurological manifestations for either rating period.   No motor function or sensory impairment of the lower extremities is shown.  Right leg pain appears to be the major manifestation of the lumbar disability.  The Veteran reported urinary frequency/urgency and fecal leakage during the November 2009 examination.  The  Board recognizes that the examiner offered no rationale or reasoning for his determination that these findings are not related to the back disability.  However, the Veteran's decision to decline rectal and genital examinations during the November 2009 VA examination is the equivalent of a failure to report for examination.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  The Veteran's active and faithful participation in the examination process is necessary in order to obtain an accurate and correct picture of his disability.  Thus, 38 C.F.R. 4.71a DC 5237, Note (1), is not for application.

Other than the periods of staged ratings prior to October 1, 2007 and effective from October 1, 2007, the level of impairment in the lumbar spine has been relatively stable throughout the appeals period, and has never been worse than what is warranted for the ratings assigned.  Therefore, any further application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain and functional impairment in the lumbar spine.  This functional impairment, however, is considered by the 50 and 10 percent ratings currently assigned.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The preponderance of the evidence is against the claims for entitlement to an evaluation greater than 50 percent for degenerative discogenic disease, L4-5, L5-S1 prior to October 1, 2007, and greater than 10 percent since October 1, 2007; there is no doubt to be resolved; and an increased evaluation during either time period is not warranted.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual  disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.   Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.











ORDER

The reduction in evaluation for degenerative discogenic disease, L4-5, L5-S1, from 50 percent to 10 percent, effective October 1, 2007, was proper.

An evaluation in excess of 50 percent for degenerative discogenic disease, L4-5, L5-S1, prior to October 1, 2007, is denied.

An evaluation in excess of 10 percent for degenerative discogenic disease, L4-5, L5-S1, since October 1, 2007, is denied.






____________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


